Citation Nr: 1454129	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NOS.  08-31 331	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for asthma.  

5.  Entitlement to service connection for gastroenteritis.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to Dependents Educational Assistance (DEA).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007, May 2009, July 2010, and August 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to Gulf War Syndrome was remanded in March 2010 for further development.  

With regard to the issue of entitlement to service connection for allergies, a notice of disagreement was received in July 2009; a statement of the case was issued in March 2011; and a substantive appeal was received in April 2011.   

With respect to the remaining issues, the Veteran filed timely notices of disagreements in April 2011 and September 2012 (in VBMS).  The RO has yet to issue a statement of the case in response to the Veteran's disagreements.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

The Veteran presented testimony at a Board hearing in January 2009.  A transcript of the hearing is associated with the claims folder.  The hearing was conducted by a Veterans Law Judge who has since retired from the Board.  The Board attempted to contact the Veteran to determine if she wanted another hearing.  In June 2014, her representative informed the Board that she could not be reached and returned the case for adjudication. 

The Board notes that the Veteran is currently rated at 100 percent for posttraumatic stress disorder (PTSD).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Gulf War Syndrome

For appellants who served in the Southwest Asia theatre of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013).  Objective indications of chronic disability resulting from undiagnosed illness must be manifest to a degree of 10 percent either during active military service in Southwest Asia or no later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i) (2013). 

For the purposes of § 3.317(a)(1) (2013), "signs" or "symptoms" which may be manifestations of an undiagnosed illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) (2012).

In the present case, the Veteran served in Iraq from January 2004 to February 2005.  As she served in the Southwest Asia theatre of operations during the Persian Gulf War, the appellant is considered to be a "Persian Gulf War Veteran."

In March 2010, the Board remanded the issue of entitlement to service connection for Gulf War Syndrome in order to obtain an adequate opinion in connection with the Veteran's claim.  

The Veteran underwent a VA examination in September 2010.  The examiner found no evidence of IBS or chronic diarrhea (because there was no weight loss or electolytes abnormality, and she refused GI work up and colonoscopy).  The Board notes that the Veteran completed a Report of Medical History upon separation from service.  In it, she reported numerous signs or symptoms which may be manifestations of an undiagnosed illness, including swollen or painful joints; frequent indigestion or heartburn; stomach, liver, intestinal trouble, or ulcer; skin disease; frequent or severe headaches; frequent trouble sleeping; numbness or tingling; asthma; shortness of breath; and a change of menstrual pattern.  Many of these symptoms were also reported in her Post Deployment Health Assessment (Volume 5).  In July 2004, the Veteran reported that she is always nauseated.  She also reported headaches and trouble sleeping.  

Post service records reflect that the Veteran continued to report these symptoms immediately following service (November 2005) and on a frequent basis since service.  The records reflect a diagnosis of chronic diarrhea in December 2005.  An examiner noted that the Veteran likely has IBS (January 2007).  She has also been diagnosed with erosive esophagitis (April 2007).  

The Board finds that the September 2010 examination report was inadequate.  The examiner failed to note the extensive medical records substantiating many of her symptoms.  Moreover, it was factually incorrect to state that there was no evidence of chronic diarrhea or IBS (as both of these are extensively noted in the post service treatment records).  The Board finds that a new examination is warranted.

Allergies

The RO denied the Veteran's claim for allergies by finding that the medical records failed to show that allergies have been clinically diagnosed.  The Board notes that the post service treatment records reflect reports of dry sinuses for several months and a diagnosis of nasal dryness (November 2006), sinus congestion and nose bleeds (February 2008), and sinus congestion (April 2008).  Additionally, a list of active medications includes a prescription (issued in December 2009) for diphrenhydramine as need for allergies. 

The Board finds that a VA examination is warranted to determine the nature and etiology of any sinus disability, allergic reaction, or respiratory disability reported by the Veteran.   

Fibromyalgia, asthma, gastroenteritis, IBS, and DEA

As noted in the introduction, the Veteran filed timely notices of disagreement in response to July 2010 and August 2012 rating decisions; but the RO has yet to issue a statement of the case regarding these issues.  Consequently, the issues must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and likely etiology of the claimed chronic multisymptom disability.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  Based on the record review and examination results, the examiner is asked to address the following: 

(a) Does the Veteran have a current, known clinical diagnosis related to her complaints of fatigue; swollen or painful joints; frequent indigestion or heartburn; stomach, liver, intestinal trouble, or ulcer; diarrhea; skin disease; headaches; trouble sleeping; numbness or tingling; asthma; shortness of breath; and a change of menstrual pattern

(b) If the examiner diagnoses any current disability(ies), he or she should offer an opinion for each diagnosed disability as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused by or had its onset during service or within one year of service. 

(c) If no diagnoses are offered with respect to the Veteran's reported symptoms noted above, the examiner is requested to comment on (1) whether there are nevertheless objective indications of a chronic disability (lasting six months or more) related to any such complaints or symptoms, (2) at what point the objective indications of a chronic disability became manifest, and (3) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests, and (4) whether there is affirmative evidence that the objective indications of a chronic disability were not incurred during active service in the Southwest Asia theater of operations, such as by being a result of a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, to include abuse of alcohol or drugs.  If no chronic disorder is present, regardless of etiology, the examiner should so state. 

In making these determinations, the VA examiner is asked to address the service treatment records and the extensive post-service clinical records.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology and severity of the Veteran's alleged sinus/respiratory disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

3.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to service connection for fibromyalgia, asthma, IBS, and gastroenteritis, and entitlement to DEA.  The Veteran and her representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

